DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18 Line 2-3 states: “a top surface of the decoration member forms characters and patterns for a publicity effect.” --a top surface of the decoration member forms the display, and the display has characters and patterns for a publicity effect.--
Claim 20 Line 2 states “the bear” it should state: --the bearings --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 7, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoka US 2018/0100511 in view of Lin USPN 10975876.
Regarding Claims 1 & 11: Tamaoka US 2018/0100511 discloses the limitations: A fan (Figures 2-7) comprising: a stator assembly (the stator assembly is defined by the sum of its parts, also see ¶0027), wherein the stator assembly comprises a base (2,22, ¶0029), a fixing shaft 21, and a stator 25, wherein the fixing shaft 21 is positioned at the base (see Figures 2-3, ¶0027-¶0030 ), the stator is annularly shaped (the stator 25 includes core back 71 that is ring shaped, ¶0031) and is positioned outside the fixing shaft (as seen in Figures 2-4); a rotating assembly (3,32,33,34,35, also see ¶0033) sleeved on the fixing shaft (sleeve portion 32 is sleeved on shaft 21, ¶0034); at least one fan blade 202 fixed on the rotating assembly (¶0041, the blades 202 are fixed to hub 33), and a member 26 fixedly connected to one end of the fixing shaft away from the base (as seen in Figures 2-4, ¶0028); wherein the stator drives the rotating assembly to rotate around the fixing shaft (as seen in Figures 2-4,¶0043-¶0044), the at least one fan blade rotates along with the rotating assembly (as seen in Figures 2-4,¶0043-¶0044) while the member remains stationary (¶0032). Tamaoka US 2018/0100511 is silent regarding the limitations: the member is a decoration member and carries a display.
However, Lin USPN 10975876 does disclose the limitations: a base (110,111), a fixing shaft 200, and a stator 251, wherein the fixing shaft 200 is positioned at the base (as seen in Figure 2A), and a decoration member (400) fixedly connected to one end of the fixing shaft away from the base (as seen in Figure 2A ); wherein the decoration member (400) remains stationary and carries a display (410, Column 4 Line 5-28).

Regarding Claims 2 & 12: Tamaoka US 2018/0100511 does disclose the limitations: further comprising a circuit board 45, wherein the circuit board 45 is positioned between the base (2,22) and the stator 25 to power the stator (as seen in the Figures the circuit board 45 is between element 2 and stator 25, ¶0042).
Regarding Claims 3 & 13: Tamaoka US 2018/0100511 does disclose the limitations: wherein the rotating assembly is spaced apart from the stator assembly (as seen in the Figures), the rotating assembly comprises a rotor 33, a bearing (323,511,512, Fig. 4-5, ¶0050-¶0051), and a magnetic member 34; wherein the rotor is fixedly connected to the bearing (the bearing is formed on the inner cylindrical portion 323 of sleeve 32, sleeve 32 is fixed to rotor 33, ¶0037), the bearing is movably sleeved on the fixing shaft (the bearing rotates around shaft 21), and the magnetic member 34 is positioned on an inner wall of the rotor (positioned on wall 332 of rotor 33 as seen in Figure 3).
Regarding Claims 4 & 14: Tamaoka US 2018/0100511 does disclose the limitations: wherein the stator 25 comprises a coil 252 and a magnetically conductive sheet (251, ¶0031), the coil is positioned to surround the magnetically conductive sheet (Figure 3, ¶0031) and is electrically connected to the circuit board (¶0042), and wherein when the coil is energized by the circuit board (¶0043), the magnetic member 34 
Regarding Claims 5 & 15: Tamaoka US 2018/0100511 does disclose the limitations: wherein the magnetic member 34 is a permanent magnet (¶0038).
Regarding Claims 7 & 17: Tamaoka US 2018/0100511 does disclose the limitations: wherein the bearing (323,511,512) is an oil-containing bearing (¶0035, ¶0040, ¶0049, ¶0050, ¶0051).
Regarding Claims 10 & 20: Tamaoka US 2018/0100511 does disclose the limitations: wherein the base (2,22) comprises a shaft tube (element 22 of the base comprises cylindrical holder portion 222, shaft tube = 222, ¶0029, also as seen in the figures the shaft 21 is received in element 22), the stator is sleeved on the shaft tube (Figure 3, ¶0029), and the bearing is spaced apart from the shaft tube (as seen in Figure 3 & Figure 4 shaft tube 222 (i.e. the cylindrical portion that the stator is received on the outside of in Figure 4) is spaced apart from the inner cylindrical portion 323 where the bearing is formed).
Claims 6 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoka US 2018/0100511 in view of Lin USPN 10975876 as applied to claims 4 & 14 above, and further in view of Shen US 2018/0166941.
Regarding Claims 6 & 16: Tamaoka US 2018/0100511 as modified by Lin USPN 10975876 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4 & 14. Tamaoka US 2018/0100511 is silent regarding the limitations: wherein the magnetically conductive sheet is a silicon steel sheet. 

Hence it would have been obvious to one of ordinary skill in the art to modify the stator 25 of Tamaoka US 2018/0100511 with the stator 3 of Shen US 2018/0166941 in order to provide a stator that is waterproof, dustproof and has salt spray resistance (¶0031).
Additionally, or in the alternate, Tamaoka US 2018/0100511 as modified by Lin USPN 10975876 discloses the claimed invention except that the laminated steel sheets 251 in the stator 25 (¶0031) of Tamaoka US 2018/0100511 are silicon steel sheets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use silicon steel for the steel sheets in the stator of Tamaoka US 2018/0100511, since it has been held to be within the general skill of a worker in the art to select a known material (i.e. silicon steel) on the basis of its suitability for the intended use (i.e. to form a motor stator) as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Especially since Shen US 2018/0166941 provides evidence that it was known to use silicon steel sheets to form a stator for a fan as taught by Shen US 2018/0166941 (¶0027-¶0031).
s 1 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPN 10975876 in view of Iwaki USPN 6307291.
Regarding Claims 1 & 11: Lin USPN 10975876 discloses the limitations: A fan (Figure 7 | Figure 5) comprising: a stator assembly, wherein the stator assembly (the stator assembly is defined by the sum of its parts; 110,111,120, 200, 251) comprises a base (110,111,120), a fixing shaft 200, and a stator 251, wherein the fixing shaft is positioned at the base (as seen in Figure 7 | as seen in Figure 5), the stator is positioned outside the fixing shaft (as seen in Figure 7 | as seen in Figure 5) wherein the stator is annularly shaped (as is known in the art of outer rotor motors stator 251 is annularly shaped, see Figure 5 / see Figure 7) and is positioned outside the fixing shaft (stator 251 is positioned outside fixing shaft 200, see Figure 5 / see Figure 7); a rotating assembly (310,311,312,313,252); at least one fan blade 320 fixed on the rotating assembly (fan blades 320 are fixed on element 310 of the rotating assembly, Column 3 Line 10-31), and a decoration member (400, Figure 1 & Figure 7) fixedly connected to one end of the fixing shaft away from the base (the decoration member is fixed to a top end of fixing shaft 200 as seen in (Figure 7/ Figure 5) which is away from element 110 of the base); wherein the stator drives the rotating assembly to rotate around the fixing shaft (Column 3 Line 65-Column 4 Line 15, Column 5 Line 58-Column 6 Line 7, Figure 7, Column 5 Line 18-36), the at least one fan blade 320 rotates along with the rotating assembly (as seen in Figure 1 & (Figure 7/ Figure 5), the rotor 252 is secured to the structure of element 310 and rotation of 310 causes 320 to rotate) while the decoration 
However, Iwaki USPN 6307291 does disclose the limitations: a base (16 - bottom in Figure 1,3), a fixing shaft 1, and a stator 23, wherein the fixing shaft 1 is positioned at the base (as seen in Figure 1), the stator 23 is annularly shaped (the stator 23 is for a spindle motor and is annularly shaped as known in the art) and is positioned outside the fixing shaft (as seen in Figure 1); a rotating assembly (the rotating assembly is defined by the sum of its parts,) sleeved on the fixing shaft (as seen in Figure 1, Column 4 Line 5-19); and a member (16 - top in Figure 1) fixedly connected to one end of the fixing shaft (i.e. fixed to a top end of shat 1 as seen in Figure 1) away from the base (as seen in Figure 1); wherein the stator 23 drives the rotating assembly to rotate around the fixing shaft (stator 23 drives magnet 22 of the rotating assembly Column 4 Line 24-44, Column 6 Line 4-16), while the member remains stationary (the decoration member (16 - top in Figure 1) does not move when the motor rotates, Column 4 Line 19-32).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings (210,220) and the inner annular part 313, of Lin USPN 10975876 with the bearing (8a,8b,8c,8d,18,9) and the sleeve (2a) of Iwaki USPN 6307291 in order to provide a motor which can maintain .
Claims 2-3, 8, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPN 10975876 in view of Iwaki USPN 6307291 as applied to claims 1 & 11 above, and further in view of Horii US 2019/0277309.
Regarding Claims 2 & 12: Lin USPN 10975876 as modified by Iwaki USPN 6307291 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1 & 11. Additionally Lin USPN 10975876 discloses: a circuit board 260, wherein the circuit board is positioned between the base and the stator (as seen in Figure 7 circuit board 260 is between element 110 of the base and stator 251 | as seen in Figure 5 circuit board 260 is between element 110 of the base and stator 251),  Lin USPN 10975876 is silent regarding the limitations: the circuit board powers the stator. 
However Horii US 2019/0277309 does disclose the limitations: a circuit board 40, wherein the circuit board is positioned between the base and the stator (as seen in Figure 2 and Figure 4) and has an electrical circuit mounted on the circuit board 40 to power the stator (i.e. to power the coils of the stator ¶0037,¶0034, Figure 2). 
Hence it would have been obvious to one of ordinary skill in the art to modify the circuit board 260 of Lin USPN 10975876 with the electrical circuit mounted on the circuit board 40 as taught by Horii US 2019/0277309 in order to supply electrical drive currents to the stator via the circuit board (¶0037-¶0038).
Regarding Claims 3 & 13: Lin USPN 10975876 as modified by Iwaki USPN 6307291 does disclose the limitations: wherein the rotating assembly (Lin  - 310,311,312,313,252 | Iwaki - 2a) is spaced apart from the stator assembly (Lin  - i.e. is 
Regarding Claim 8: Lin USPN 10975876 does disclose the limitations: wherein a protrusion (Lin 630 - Figure 5) extends from an upper surface of the rotor (Lin - as seen in figure 5 element 630 extends from a top surface of element 311), a top surface of the decoration member (i.e. top surface of element 400 in Figure 5) comprises characters and patterns (i.e. marking 410 Column 4 Line 5-28).
Regarding Claim 18: Lin USPN 10975876 does disclose the limitations: wherein a protrusion (Lin 630 - Figure 5) extends from an upper surface of the rotor (Lin - as seen in figure 5 element 630 extends from a top surface of element 311 of the rotor), a top surface of the decoration member (i.e. a top surface of 400) forms the display, and the display has characters and patterns (has markings 410, Column 4 Line 5-28, 
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are 
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Allowable Subject Matter
Claims 9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 9 “wherein a bottom of the decoration member defines a groove, the groove corresponds to the protrusion, the groove cooperates with the protrusion to seal/cover a gap between the rotor and the decoration member.” in combination with all the limitations of the intervening claims.
Regarding claim 19: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 19 “wherein a bottom of the decoration member defines a groove, the groove corresponds to the protrusion, the groove cooperates with the protrusion to seal/cover a gap between the rotor and the decoration member.” in combination with all the limitations of the intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu US 2012/0308417 - discloses a fan having a fixed shaft and motor structure similar to the instant application.
Chang US 2014/0079577 - discloses a waterproof/dustproof fan similar to the instant application.
Kudo USPN 6551074 - discloses a fan with a labyrinth structure between a rotating part and a stationary part for preventing water from intruding into the fan
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746